Citation Nr: 1429004	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and C.M. testified at hearings before a Decision Review Officer (DRO) in July 2008, and before the undersigned Veteran's Law Judge (VLJ) in August 2010, at the RO.  Transcripts of the hearings have been associated with the Veteran's claims file.  

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to an increased rating for service-connected left elbow condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in May 2010 to provide the Veteran with a Board hearing, and remanded again in January 2011 in order for VA to attempt to obtain outstanding treatment records and provide the Veteran with a VA examination.  The Board finds that an additional remand is necessary prior to review of the Veteran's claim.  

Following the January 2011 remand, the Appeals Management Center (AMC) obtained the Veteran's outstanding VA treatment records and attempted to obtain service treatment records from the USS Intrepid from 1960-1962.  In July 2011, the AMC issued a formal finding of unavailability of the outstanding service treatment records.  Review of the claims file additionally reveals that the AMC did not attempt to obtain private treatment records from the Mayo Clinic dating from the 1980s, as directed in the January 2011 remand and identified by the Veteran as relevant to his claim.  Indeed, in July 2011, the Veteran provided a signed VA Form 21-4142 to VA, identifying several private medical providers and authorizing release of his private records.  Though many of the identified records have been obtained and associated with the evidence of record, the claims file is absent of any documentation that an attempt was made to obtain treatment records from the Mayo Clinic.  Thus, on remand, the Board finds that an attempt must be made (with documentation of such) to obtain these identified outstanding private treatment records.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand). 

The Board additionally finds that an addendum opinion is necessary with respect to the etiology of the Veteran's right elbow disability.  The Veteran has credibly stated that he injured his right elbow during service while participating in various physical activities, and specifically noted that he injured his elbow while weightlifting, and again while playing football.  In statements submitted to VA and in testimony provided at his July 2008 DRO hearing and August 2010 Board hearing, the Veteran asserted that he did not seek treatment for his right elbow injury during active service because he was "too proud to be standing in line, being sick" and that going to sickbay was frowned upon.  He further stated that he continued to experience pain in his right elbow since separation from service.  When he initially sought post-service treatment, he was told that he had tendonitis and bursitis and that there was nothing that they could do.  The Veteran was provided with a VA examination in March 2011.  Upon review of the claims file and interview and examination of the Veteran, the VA examiner noted the Veteran's competent lay statements regarding the injuries and onset of pain to his right elbow; however, in rendering his opinion, he relied solely on the finding that the Veteran's service treatment records are "silent for any documentation for claimed [r]ight elbow condition[,] . . . fail to demonstrate chronicity of claimed [r]ight elbow condition[, and fail] . . .to confirm a single incidence of chronicity of claimed [r]ight elbow condition."  The examiner's opinion and rationale, in relying solely on the absence of medical documentation of medical treatment in service, is not a sufficient rationale for VA purposes, and a new opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records from January 2013 to the present.  

2.  Obtain and associate with the claims file any outstanding private treatment records from the Mayo Clinic in the 1980s.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  After completing the above development, the Veteran's claims file, including a copy of this Remand and all relevant Virtual VA and VBMS records, should be forwarded to the March 2011 VA examiner (or a suitable substitute if unavailable) for review.  Following review, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right elbow disability had its onset in or is otherwise related to his active service.  In offering any opinion, the examiner must consider the full record and provide the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is additionally reminded that a rationale based solely on a lack of service treatment records is not sufficient for VA adjudication purposes.  To be clear, the Veteran is competent to state that he experienced pain throughout service, but did not seek treatment due to pride and duty.  These statements are credible, and must be weighed with the remaining evidence.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



